Case 3:20-cv-02131-GPC-JLB Document 7-5 Filed 04/01/21 PageID.93 Page 1 of 4




                          EXHIBIT 2
4/1/2021     Case 3:20-cv-02131-GPC-JLB Starbucks
                                          Document        7-5$21K
                                                  barista gets Filed     04/01/21
                                                                  in 'tips'                 PageID.94 Page 2 of 4
                                                                            after refusing 'Karen'




  NEWS



  Starbucks barista gets $21K in ‘tips’ after refusing ‘Karen’ who
  wouldn’t wear mask
  By Joshua Rhett Miller                                                                            June 25, 2020 | 1:56pm | Updated




  Lenin Gutierrez, a Starbucks barista
  GoFundMe




  A Starbucks barista in San Diego who stood up to a woman he refused to serve without a mask is now getting served
  himself – with more than $21,000 in donations.

  A GoFundMe page set up for the Starbucks employee, identi ed as Lenin Gutierrez, has raised more than $21,029 from
  nearly 2,000 donors as of Thursday.

  “Raising money for Lenin for his honorable e ort standing his ground when faced with a Karen in the wild,” the fundraiser
  reads, using internet slang for entitled, typically middle-aged white women.
https://nypost.com/2020/06/25/starbucks-barista-who-refused-karen-without-mask-gets-21k/
                                                                                             Exhibit 2, Page 9                    1/3
4/1/2021   Case 3:20-cv-02131-GPC-JLB Starbucks
                                        Document        7-5$21K
                                                barista gets Filed     04/01/21
                                                                in 'tips'                 PageID.95 Page 3 of 4
                                                                          after refusing 'Karen'

  Matt Cowan, of Irvine, said he started the online e ort after seeing comments in support of Gutierrez after his encounter with
  Amber Lynn Gilles at a Starbucks on Genesee Avenue in San Diego.

  “I set it at $1,000, thinking that was a reach and we would be lucky if we hit like $250,” Cowan told KGTV. “And when we hit
  $100 I was overwhelmed by that.”

  Cowan said he was struck by how people are “rallying around somebody for doing what they’re supposed” to do and trying
  to curb the spread of COVID-19.

  “It just goes to show you there are a lot of good people out there, and that outweighs the bad,” Cowan said.

  Gilles, of San Diego, included a photo of Gutierrez in a Facebook post Monday that detailed her visit.

  “Meet lenen from Starbucks who refused to serve me cause I’m not wearing a mask,” Gilles wrote. “Next time I will wait for
  cops and bring a medical exemption.”

  The post, which has been shared more than 47,000 times, generated in excess of 133,000 comments, including one that
  accused her of being a “privileged mess” and others that suggested she direct her ire elsewhere.




                                     This Facebook post is no longer available. It may have been removed
                                             or the privacy settings of the post may have changed.




  “I hate the whole mask thing, but I don’t blame the kid behind the counter,” one comment read. “They need to follow the
  rules that are given by their supervisors … supervisors don’t want to get in trouble either.”

  A rep for Starbucks, meanwhile, told KGTV in a statement that the company wants “everyone to feel welcome” at its
  locations.

  “We respectfully request customers follow social distancing and safety protocols recommended by public health o cials,
  including wearing a facial covering when visiting our stores,” the statement read.



     RELATED
          :39
              VIDEO

     Maskless ‘Karen’ coughs on complaining customer in Queens bagel shop




  San Diego County residents are required to wear masks in public, but a county spokesperson told KGTV there’s no o cial
  rule to enforce the policy. Those with pre-existing health condition are not required to show proof, the spokesperson said.


  FILED UNDER   COFFEE, PUBLIC HEALTH, SAN DIEGO, SOCIAL DISTANCING, STARBUCKS, TIPS, 6/25/20




                                                                                                     RECOMMENDED 1/5


https://nypost.com/2020/06/25/starbucks-barista-who-refused-karen-without-mask-gets-21k/
                                                                                                           Exhibit 2, Page 10    2/3
4/1/2021     Case 3:20-cv-02131-GPC-JLB Starbucks
                                          Document        7-5$21K
                                                  barista gets Filed     04/01/21
                                                                  in 'tips'                 PageID.96 Page 4 of 4
                                                                            after refusing 'Karen'




                                                              Get noti cations from The New York
                                                              Post
           Border canine sni s out 5 pounds of fentanyl stu ed
                                                         Click 'Sign Up' then 'Allow'
           in burritos                                                                                               Read More
                                                                                  Dismiss   Sign Up




https://nypost.com/2020/06/25/starbucks-barista-who-refused-karen-without-mask-gets-21k/
                                                                                                      Exhibit 2, Page 11         3/3
